Brown and Bunn, JJ.
(dissenting).
We are unable to concur in the conclusion arrived, at by the court in this case. The evidence, the whole of which is set out in the opinion of the court, in our opinion is insufficient to sustain the charge that defendant sold the liquor to the detectives. Defendant was a mere clerk, or waiter, and the testimony furnishes no suggestion or intimation that he owned or had any interest in the liquor furnished, or was interested as proprietor or otherwise in the restaurant. When requested to furnish the beer, he expressly informed the officers that he would have “to go out for it,” leaving the inference, consistent with the presumption of innocence which follows defendant throughout the trial, that there was none upon the premises. The officers said to him, “All right. Go out and get it,” and they handed him money to pay for the same. He complied with their-request. The record will be searched in vain for a suspicion even that this was a device on the part of defendant to conceal an unauthorized sale. Defendant had no liquor to sell. He was a mere clerk, and therefore had nothing to conceal.
The case comes squarely within the rule, sustained and supported *430by a long line of decisions, that one who at the request of another, and with money furnished for that purpose, purchases from a third person and delivers to the former intoxicating liquor, is not guilty of making a sale, as he is merely the agent for the real purchaser, unless he is personally interested in the sale, or acts for the seller. Maples v. State, 130 Ala. 121, 30 South. 428; Campbell v. State, 79 Ala. 271; Morgan v. State, 81 Ala. 72, 1 South. 472; Dale v. State, 90 Ark. 579, 120 S. W. 389; Jones v. State, 100 Ga. 579, 28 S. E. 396; Reese v. City, 120 Ga. 198, 47 S. E. 560; Johnson v. State, 63 Miss. 228; Rector v. State (Tex. Cr. App.) 90 S. W. 41; Crawford v. State (Tex. Cr. App.) 58 S. W. 1006; Anderson v. State, 32 Fla. 242, 13 South. 435; Chinn v. Com. (Ky.) 33 S. W. 1117; State v. Johnston, 139 N. C. 640, 52 S. E. 273; State v. Mosier, 25 Conn. 40.
As already remarked, the evidence furnishes no suggestion that defendant was in any way interested in the transaction; and, as held by the court, he was not required to disclose from whom he obtained the liquor. The statement in the opinion that there is no presumption that the suey house in which defendant was employed was licensed is, as to defendant, pure assumption. There is no evidence upon the question. Defendant was not the proprietor, and is in no position affirmatively to prove or disprove the fact, nor was he required to do so. His whole defense was that he acted as the agent for the detectives, and as an accommodation to them procured the liquor. The situation is precisely the same as though the transaction took place upon a street corner. If the court is to indulge in presumptions respecting the character of the place, it is only fair to assume that, if it was unlicensed, the detectives would have laid hold of the proprietor, rather than the inoffensive and now unfortunate waiter, who, within the presumption of innocence applicable to all criminal prosecutions, intended no wrong.